FULMER, Judge.
FranHyn Glinton appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Glin-ton alleged that his nolo contendere plea to robbery was involuntary because he was not informed of the deportation consequences of the conviction. His claim is facially insufficient because he has not affirmatively alleged nor demonstrated that he is threatened with deportation as a result of the robbery conviction. See Mendez v. State, 805 So.2d 905 (Fla. 2d DCA 2001); Bellevue v. State, 794 So.2d 730 (Fla. 3d DCA 2001). Therefore, we affirm without prejudice to whatever right Glin-ton may have to file a facially sufficient rule 3.850 motion if he can establish that his robbery conviction has resulted in a threat of deportation. Any such motion filed within sixty days of the issuance of this mandate shall be deemed timely filed and shall not be denied as successive.
Affirmed.
STRINGER and CANADY, JJ., Concur.